COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00461-CV


City of Justin, Texas                     §      From the Probate Court

                                          §      of Denton County (PR-2009-00779)
v.
                                          §      April 2, 2015

Rimrock Enterprises, Inc.                 §      Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the portions of the

trial court’s judgment (1) that declare an easement over Rimrock Enterprises,

Inc.’s property and (2) that award Rimrock Enterprises, Inc. attorneys’ fees and

expenses, and we render judgment that Rimrock Enterprises, Inc. take nothing

on those claims. We affirm the remainder of the trial court’s judgment.

      It is further ordered that Appellant City of Justin, Texas, shall pay all costs

of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bill Meier
                                         Justice Bill Meier